Citation Nr: 0412890	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  99-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1966 
to August 1968, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  In April 
2001, the Board remanded this claim to the RO for additional 
development, which was completed.  The case was returned to 
BVA, and the Board remanded the case again for additional 
development in August 2003.  The case has since been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have hypertension that is etiologically related to 
service or to a service-connected disability.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The Board notes further, that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

In the present case, a substantially complete application was 
received in October 1997.  Thereafter, in a rating decision 
dated in June 1999 the benefits were denied.  Only after 
those rating actions were promulgated did the AOJ, in a May 
2001 letter, specifically provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  However, the Board 
also notes that the record indicates that prior to that time 
the appellant had been apprised of what evidence would be 
necessary to substantiate the claims, as well as informed of 
the division of responsibility for obtaining such evidence.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the Board notes that the 
appellant had been provided with a copy of the rating 
decision dated in June 1999, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why his claim was denied.  The general advisement and 
the pertinent laws and regulations were reiterated in a 
Statement of the Case dated in June 1999 as well as in 
Supplemental Statements of the Case dated in January 2003 and 
January 2004.  In addition, a BVA decision dated in April 
2001 remanded the case for further development, including 
additional treatment records and a VA examination, and 
notified the veteran of the enactment of the VCAA and its 
provisions.  The Board also remanded the case in August 2003 
for additional development, which included obtaining a 
medical nexus opinion, and once again informed the veteran of 
the VCAA and its provisions. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant."). 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudications of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  However, the Board also acknowledges that 
VA's Office of General Counsel (OGC) recently issued an 
opinion on the issue of the "fourth element."  In 
VAOPGCPREC 1-2004, the OGC held that the requirement that VA 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim through the documents described 
above.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a VA medical examination in November 
2001, which was conducted by a physician who reviewed the 
appellant's claims folder and rendered relevant opinions as 
to issues under consideration.  Additionally, in January 
2004, the same VA examiner specifically reviewed the 
veteran's service medical records and offered an additional 
opinion as to the etiology of the veteran's hypertension.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence that has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Background and Evidence

Service records show that the veteran served on active duty 
from August 1966 to August 1968.

Service medical records indicate that the veteran was 
provided a pre-induction examination in April 1965 during 
which he did not report a medical history of high blood 
pressure.  His blood pressure was recorded as 154/96 at that 
time, and he was diagnosed with hypertension and found unfit 
for service.  It was recommended that he return in one year 
for reevaluation, which he did in July 1966.  During the 
second pre-induction examination in July 1966, the veteran 
indicated that he had a medical history of high blood 
pressure one year ago and that he had not seen a doctor since 
that time.  His blood pressure reading was listed as 126/74, 
and no clinical abnormalities of the heart or other diagnoses 
or defects were listed.  He was found qualified for 
induction.  His service medical records do not show any 
complaint, treatment, or diagnosis of hypertension during his 
actual period of service.  The veteran was afforded another 
examination in August 1968 in connection with his release 
from active duty.  At the time of that examination, he did 
not report a medical history of high blood pressure, nor were 
there any clinical abnormalities or diagnoses noted.  His 
blood pressure was listed as 138/80.

Private medical records dated from March 1985 to July 1998 
document the veteran's treatment for various disorders.  The 
veteran's blood pressure reading varied from 120/86 and 
126/80 to 140/100 between March 1985 and March 1993.  The 
veteran was diagnosed with hypertension in April 1993, and 
his blood pressure was recorded as 140/100 at that time.  In 
March 1995, a physician noted that the veteran had been told 
he was hypertensive in the past and that was prescribed an 
anti-hypertensive for a short period of time.  The physician 
further noted that a follow-appointment had later determined 
that his blood pressure was normal and apparently 
discontinued the use of medication.  He listed the veteran's 
current blood pressure as 158/104.

VA outpatient records dated from October 1997 to August 1998 
show that the veteran was not taking any medication for his 
hypertension in August 1998 and that he did not want any such 
medication.  His blood pressure reading was 160/102 at that 
time, and he was diagnosed with hypertension.  The veteran 
agreed to have his blood pressure checked periodically to 
determine whether treatment was needed.  

In a transcript of the veteran's hearing testimony before the 
Board in April 2000, his representative stated that he would 
like the claim to include aggravation by the veteran's 
service-connected post-traumatic stress disorder (PTSD).  He 
also contended that the presumption of soundness should apply 
and that aggravation of a preexisting condition was not an 
issue in this case.  The veteran testified that he was 
intermittently on medication for hypertension approximately 
two times a year for the past 12 years.  He related that 
nervousness caused his blood pressure to elevate and that he 
had been advised to maintain a relaxed state and to stay away 
from anything that would make him nervous or anxious.  He had 
been taking Paxil for his PTSD, which had kept his nerves 
under control.  He had also been using sleeping medication, 
which seemed to lessen the frequency of his hypertensive 
episodes.  The veteran indicated that other than the one 
reading at a pre-induction evaluation he did not have 
problems with elevated blood pressure during service and that 
he was first treated for hypertension approximately ten years 
ago.  He further stated that it had been two years since he 
had a problem with high blood pressure.  

VA outpatient records dated from October 2001 to January 2003 
document the veteran's treatment for various disorders.  The 
veteran's blood pressure was recorded in October 2001 as 
128/90.  In April 2002 and October 2002, the veteran's 
physician noted that he was no longer taking medication for 
hypertension and that he was asymptomatic and doing well.

The veteran was afforded a VA examination in November 2001 
for the purpose of determining the nature and etiology of his 
hypertension.  The veteran told the examiner that he had been 
evaluated for induction into the service on the three 
occasions and that he was rejected on the first two occasions 
due to hypertension.  On the third occasion, he was told that 
his blood pressure was normal, and he was inducted.  The 
veteran was uncertain as to whether he was hypertensive 
during service, but did not believe that his blood pressure 
was checked.  He also indicated that four years ago his 
community physician informed him that his blood pressure was 
too high and put him on medication for four days.  After four 
days of treatment, he was told that he was no longer 
hypertensive and was taken off the medication.  He had not 
taken medication for hypertension since that time.  

The VA examiner found only two occasions in the veteran's 
medical records on which he had two readings above the 
recommended systolic 140 and diastolic 90, and those were not 
two consecutive readings. He provided a list of blood 
pressure recordings that he found throughout the veteran's 
treatment records and also commented that the presentations 
that had been noted were for a single episode of headache and 
presentations for venereal disease.  He further related that 
the veteran's blood pressure was recorded as 154/96 in April 
1965 and that it was reported as 126/74 when he was inducted 
in July 1966.  He also indicated that the veteran's blood 
pressure was recorded as 138/80 at the time of his separation 
examination in August 1968.  He was unable to find any 
evidence of hypertension during military service.  

A physical examination revealed the veteran's blood pressure 
to be 120/80 lying, 130/80 sitting, and 120/90 standing.  The 
examiner commented that the veteran had mildly elevated blood 
pressure only 10 percent of the time that he had presented 
for routine care at the facility and that his values were 
normotensive on the day of the examination without any 
medication.  His elevated blood pressure readings seemed to 
be related to periods of pain, treatment with NSAIDS, or use 
of alcohol.  There was no evidence of end organ damage that 
could be attributed to hypertension.  The examiner did not 
find evidence that the veteran was ever treated with 
medication for elevated blood pressure and also indicated 
that it was unlikely that his hypertension was related to his 
chronic condition of PTSD.  He further stated that there was 
no evidence that the veteran was hypertensive during his 
military service or that activities related to his service 
exacerbated an underlying condition.  On the contrary, he 
believed that the exercise program performed regularly during 
service could be expected to lower blood pressure and that 
such exercise is a treatment recommended before any 
medications.

VA outpatient records dated from October 2002 to January 2004 
were negative for any complaints, treatment, or diagnosis of 
hypertension.  In October 2002, the veteran's treating 
physician noted that the veteran's hypertension was 
asymptomatic and controlled and that he was no longer taking 
medication for the disorder.

In January 2004, the claims file was returned to the November 
2001 VA examiner, and an opinion as to the etiology of the 
veteran's hypertension was requested.  After reviewing all of 
the veteran's service medical records and treatment records, 
the examiner noted that the veteran was rarely hypertensive.  
He reviewed the veteran's ten most recent blood pressure 
recordings, which dated from May 2001 to November 2003, and 
found that the veteran had only one abnormal blood pressure 
during that time period.  That abnormal episode involved a 
blood pressure reading of 155/91 in May 2001.  He also 
indicated that the veteran did not have hypertension noted in 
his problem list, nor did his medical list contain 
medications that would appropriately used to treat blood 
pressure.  Instead, he was prescribed medications that would 
likely elevate blood pressure, specifically NSAIDS.  A review 
of the veteran's service medical records showed that he had a 
single blood pressure reading of 154/96 during a pre-
induction examination in 1965.  At the time of his induction 
in July 1966, his blood pressure was recorded as 126/74.  
There were no abnormal blood pressure readings documented at 
times other than presentation with pain complaints, and he 
did not carry the diagnosis of essential hypertension.  The 
examiner commented that the veteran was not being treated for 
hypertension and opined that he did not have hypertension.  
Thus, he could not relate any such disorder to the veteran's 
military service or to his PTSD.  He further stated that the 
veteran was not hypertensive in the military, nor was he now. 


Law and Analysis

The veteran contends that he is entitled to service 
connection for hypertension.  More specifically, he claims 
that his current hypertension is related to his military 
service.  Additionally, his representative advanced the 
contention that his hypertension is related to his service-
connected PTSD.  He has not argued that his hypertension was 
a preexisting condition that was aggravated by his period of 
service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection 
may also be granted for certain chronic diseases, such as 
cardiovascular-renal disease, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id. 

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran has not presented a basis upon which 
to establish service connection for hypertension.  Although 
the veteran's blood pressure had been recorded as 154/96 one 
year prior to his entry into service in April 1965, the Board 
notes that this was simply a one-time reading and that he was 
not diagnosed with hypertension at the time of his induction.  
In fact, a July 1966 pre-induction examination did not find 
any clinical abnormalities or defects, and the veteran stated 
that he had not seen a doctor since that previous episode.  
See 38 U.S.C.A. § 1111 (West 2002).  Nor did the veteran have 
any complaints, treatment, or diagnosis of hypertension 
during his period of service or at the time of his release 
from active duty.  Parenthetically, the Board notes that the 
term "hypertension" refers to persistently high arterial 
blood pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1985).   Similarly, for VA rating purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 
7101, Note 1 (2003).  As noted, the veteran's blood pressure 
did not remain persistently high, nor was his blood pressure 
recorded as 160 mm. Hg systolic or greater prior to his entry 
into service. Thus, there is no diagnosis of hypertension in 
service.  In addition, the record does not indicate any 
diagnosis or treatment for hypertension within a year after 
separation.  In fact, the veteran even testified that he had 
only been diagnosed with hypertension approximately ten years 
ago, which was many decades after his separation from 
service.  Therefore, the Board finds that the veteran did not 
develop hypertension during service or within one year 
thereafter.  

In addition to the lack of evidence establishing a disease or 
symptomatology in service, the more probative evidence of 
record indicates that the veteran does not actually have a 
current diagnosis of hypertension.  In this regard, the Board 
notes that the veteran appears to have last been diagnosed 
with hypertension in August 1998.  In fact, the veteran 
testified in April 2000 that it had been two years since he 
had a problem with his blood pressure, and VA outpatient 
records dated in April 2002 and October 2002 indicate that 
his hypertension was asymptomatic and controlled without the 
use of any medication.  Additionally, in January 2004, the VA 
examiner reviewed the veteran's ten most recent blood 
pressure readings and found that he had only one elevated 
blood pressure reading.  Hypertension had not been listed in 
the veteran's problems list, nor did his medical list contain 
any medications that would be used to treat hypertension.  
The VA examiner also noted that the veteran was not being 
treated for hypertension and opined that he did not currently 
have hypertension.  Thus, the medical evidence of record does 
not indicate that the veteran is currently being treated for 
or currently has diagnosed hypertension.  In the absence of 
competent medical evidence of a present disability in this 
case, there can no be no valid claim for service connection. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Simply put, the record fails to demonstrate that the veteran 
had hypertension in service or that he has a current 
disability related thereto.  Under these circumstances, a 
basis upon which to establish service connection for 
hypertension has not been presented.  Thus, there is no 
evidence of record demonstrating in-service incurrence or 
aggravation of the disorder or a nexus between a current 
disorder and military service.  The Board also acknowledges 
the veteran's claim that his hypertension is related to his 
service-connected PTSD.  Although he has been diagnosed with 
PTSD, the fact remains that he does not have a current 
diagnosis of hypertension that PTSD could have aggravated.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a hypertension is not warranted.  Although the 
Board does not doubt the veteran's sincere belief that he has 
current hypertension related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



